Citation Nr: 0514151	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the veteran's income is excessive for purposes of 
entitlement to payment of VA improved pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-53,684 
(Sept. 12, 2003) (to be codified at 38 C.F.R. § 20.900(c)).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's countable annual income from June 16, 2003, 
for VA purposes was in excess of $14,345.00, the income limit 
for a veteran with two dependents effective from December 
2002, and in excess of $14,647.00, the income limit for a 
veteran with two dependents effective from December 2003.  


CONCLUSION OF LAW

The veteran's countable income is excessive so as to legally 
preclude payment of improved pension benefits.  38 U.S.C.A. 
§ 1521(a),(b) (West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23, 
3.271, 3.272 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the law as mandated by statute, and not the evidence, 
is dispositive of this claim, the Veterans Claims Assistance 
Act of 2000 (VCAA) is not applicable.  (See Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384, 
(Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 426 (1994)).

Unlike many questions subject to appellate review, the issue 
of whether the veteran's income is excessive for purposes of 
payment of VA improved pension benefits, by its very nature, 
has an extremely narrow focus.  The RO, in the June 2003 
denial letter, and the April 2004 Statement of the Case 
(SOC), set forth the law and facts in a fashion that clearly 
and adequately explained the basis of its decision.  

The veteran has been advised that he does not meet the income 
limit set by law to establish entitlement to nonservice-
connected disability pension and has not shown evidence of 
sufficient unreimbursed medical expenses allowing a deduction 
from the total household income.  The veteran has submitted 
statements and his testimony at a personal hearing in August 
2004.  This evidence was considered by the RO in reaching a 
determination.  The veteran has neither submitted nor made 
reference to any other records which would tend to establish 
that his household income is less than the income limit set 
by law or that his unreimbursed medical expenses are enough 
to permit a deduction from the total household income.  It 
appears clear, therefore, that there are no outstanding 
records or other evidence that could substantiate the claim.  

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining whether or 
not the veteran's income is excessive for purposes of payment 
of VA improved pension benefits have already been gathered, 
and that, under these facts, there is no basis in the law and 
regulations for providing the benefit the veteran seeks.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Under such circumstances, where there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating a claim, VA is not required to 
take any further action to assist the claimant.  38 U.S.C.A. 
§ 5103A(a) (West 2002).

Factual Background

In June 2003, the veteran submitted a VA Form 21-527 in 
support of a claim for nonservice-connected pension.  He 
reported that his net worth was $0 (from stocks, bonds or 
bank deposits), and that he had a monthly income of $1001 
from SSA benefits, and $425 from SSA benefits for his 
dependent daughter. He also reported being married and that 
his spouse had no income.  He also reported that he was born 
in 1924.

On file is information received from the SSA showing that the 
veteran was in receipt of age-related benefits from that 
agency.  Effective December 2002, his monthly SSA benefits 
were $1001.  Also effective December 2002 were monthly SSA 
benefits of $425 for his daughter.  Effective June 2003 his 
daughter's monthly SSA benefits were $539.  The information 
provided by SSA shows that the veteran's wife's benefits were 
discontinued in June 2003.

In a June 2003 decision, the RO determined that the veteran's 
income was excessive for the purpose of VA pension benefits, 
and denied his claim for VA pension benefits.  The RO 
explained that the veteran's calculated income, which 
included both his and his dependent daughter's SSA benefits, 
exceeded the maximum allowable annual income of $14,345 for 
the receipt of VA pension benefits for a veteran with two 
dependents.  He was also advised that his submitted family 
medical expenses could not be used to reduce his income 
because they were not more than 5 percent of the maximum 
annual pension rate.  He was advised that any unreimbursed 
medical expenses he paid may be used to reduce his countable 
income, and was advised to report any other unreimbursed 
medical expenses since June 2003.  He was also encouraged to 
reapply for pension benefits should his income drop or his 
unreimbursed medical expenses increase.

In July 2003, the veteran submitted a VA Form 21-0517-1, 
improved pension eligibility verification report.  He again 
reported that his net worth was $0 (from stocks, bonds, bank 
deposits, real or other property), and that he had a monthly 
income of $942 from SSA benefits, and $425 from SSA benefits 
for his dependent daughter.  He also reported being married 
and that his spouse had no income.  

During his August 2004 personal hearing, the veteran 
testified that he received a monthly income of $952 from SSA 
benefits and that his daughter also got SSA benefits, but he 
was uncertain of the monthly amount.  He further testified 
that his wife worked part-time and earned approximately 
$130.00 a week.  He had no other sources of income.

As outlined in a supplemental statement of the case, the RO 
considered the evidence submitted subsequent to the June 2003 
decision and again determined that the veteran's income was 
excessive for VA pension purposes.  

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.

One prerequisite to entitlement is that the veteran's income 
not exceed the applicable maximum pension rate specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. 
§ 3.3(a).  Pension benefits are paid at the maximum annual 
rate reduced by the amount of annual income received by the 
veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.23(a), (b), (d)(4).

The maximum annual rate of nonservice-connected pension for a 
veteran with two dependents is $14,345 effective December 
2002; and $14,647 effective December 2003.  See 38 C.F.R. 
§ 3.23(a)(1); VA Manual M21-1, Part I, Appendix B.

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security 
income for the veteran or any dependent is not specifically 
excluded under 38 C.F.R. § 3.272.  Such incomes are therefore 
included as countable income.  Medical expenses in excess of 
5 percent of the maximum annual pension rate, which have been 
paid, may be excluded from an individual's income for the 
same 12-month annualization period to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii).

After a careful review of the evidence and using the above 
guidelines, the Board concludes that the veteran's countable 
income was excessive for payment of VA improved pension 
benefits.

Although the veteran reports that he received monthly SSA 
benefits of $942 in July 2003, and his daughter received 
monthly SSA benefits of $425 during the same period, the SSA 
reports that the veteran and his daughter's actual monthly 
benefits were $1001 and $539 in June 2003.  The Board finds 
that the figures reported by the SSA, given that the SSA is 
the actual entity legally responsible for paying the veteran 
and his daughter the referenced benefits, are entitled to 
greater evidentiary weight than those supplied by the 
veteran.  Beginning June 2003, his countable income therefore 
was $18,480 ($12,012 from SSA for his benefits and $6,468 
from SSA for his daughter's benefits), exceeding the maximum 
allowable income for pension purposes of $14,435 by more than 
$4,000.  In August 2004, the veteran testified that he 
received monthly SSA benefits of $952 and that his daughter 
also received monthly SSA benefits.  He did not know what the 
monthly amount of his daughter's benefits was.  He also 
testified that his wife was employed at the time.  In 
continuing to deny his claim, the RO appears to have relied 
on SSA records not currently associated with the claims file 
that indicated monthly SSA benefits provided the veteran and 
his daughter, as evidenced by the September 2004 supplemental 
statement of the case.  However, assuming without conceding 
that the veteran's testimony that he received $952 monthly 
and his earlier statement that his daughter received no more 
than $425 a month for SSA benefits are accurate, his 
countable income for that year would therefore be at least 
$16,524, exceeding the maximum allowable income of $14,647, 
effective from December 2003, by almost $2,000.  Moreover 
this assessment of the veteran's countable income does not 
incorporate his wife's income which the veteran confirmed at 
the time of the August 2004 hearing.  The veteran also 
testified that he had not paid any medical expenses at that 
time.  His countable income was therefore $16,524, or more, 
in excess of the maximum allowable income of $14,647.

Thus, the veteran's calculated annualized income was clearly 
above the maximum annual allowable rates for VA pension 
benefits for a veteran with two dependents for each year.

In regard to consideration of unreimbursed medical expenses, 
although the veteran indicates that he is responsible for 
unreimbursed medical expenses in 2003, the claimed amount 
could not be deducted because it did not meet the applicable 
percentage under the provisions of 38 C.F.R. § 3.272(g)(iii). 
Further, during the August 2004 hearing, the veteran admitted 
that he had not paid for any medical expenses for 2004.  
Therefore, there is no evidence that the veteran has 
unreimbursed medical expenses at this time that can be 
deducted from his countable income for either year.

In sum, the veteran's countable income has always exceeded 
the legislated maximum annual pension rate during the 
pendency of his appeal, and this is so even with 
consideration of his best guess as to his income.  His claim 
for VA improved pension benefits is therefore denied.

The Board lastly advises the veteran that should his income 
change in the future, or should he incur significant out-of-
pocket medical expenses, he is encouraged to submit another 
application to the RO for consideration of nonservice-
connected pension benefits.




ORDER

As the veteran's income is excessive for payment of VA 
improved pension benefits, the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


